Citation Nr: 1011809	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-34 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction of a disability rating for genital 
herpes, from 60 percent to noncompensable, effective June 1, 
2008, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from September 1979 to May 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reduced the disability rating 
for the service-connected genital herpes from 60 percent to 
noncompensable, effective as of June 1, 2008.


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO granted service 
connection for genital herpes and assigned an initial 
disability rating of 60 percent, effective as of June 1, 
2006.

2.  In a September 2007 rating decision, the RO proposed to 
reduce compensation benefits from 60 percent to 
noncompensable.  The Veteran was notified of this proposed 
reduction by letter dated in September 2007; he was also 
notified that he had 30 days to request a hearing and 60 days 
to submit additional evidence.

3.  The reduction from 60 percent to noncompensable for the 
Veteran's genital herpes was accomplished by way of a rating 
decision issued in March 2008.

4.  At the time of the proposed reduction in September 2007, 
the Veteran's genital herpes were manifested by intermittent 
outbreaks that affected approximately one percent of the 
entire body and did not require treatment with 
immunosuppressive or steroid medication.





CONCLUSION OF LAW

The reduction in the rating for the service-connected genital 
herpes from 60 percent to noncompensable, effective from June 
1, 2008, was proper.  38 U.S.C.A. §§ 1101, 1155, 5103, 5103A, 
5107, 5112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.105, 3.159, 3.344, 4.1-4.14, 4.118 Diagnostic Code 7806 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in December 2005 the Veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  This letter also provided the notice 
requirements set forth in Dingess.  Concerning the claim for 
restoration of the 60 percent disability rating for genital 
herpes, the notification will be described in further detail 
below. 

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  The Veteran has been medically 
evaluated.  In sum, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandates of the 
VCAA. 

Reduction of the Disability Rating for Genital Herpes 

The Veteran contends, in essence, that the disability rating 
for his genital herpes was improperly reduced.  By way of 
history, the RO granted service connection for genital herpes 
in a June 2006 rating decision.  At that time a 60 percent 
disability rating was assigned by analogy under Diagnostic 
Code 7806.  As the Veteran's service-connected genital herpes 
primary involves complaints of chronic outbreaks of lesions, 
the predominant disability picture is most analogous to 
dermatitis, which is rated under Diagnostic Code 7806, which 
addresses dermatitis or eczema.

Pursuant to this diagnostic code provision, a 10 percent 
disability rating is warranted for dermatitis or eczema with 
evidence of exposure to at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent of exposed areas affected; or the need for 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  

A 30 percent disability rating requires evidence of exposure 
from 20 percent to 40 percent of the entire body or 20 
percent to 40 percent of exposed areas affected; or the need 
for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period. 

The maximum 60 percent disability rating requires evidence of 
exposure to more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected; or the need for 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2009).

At the time of the June 2006 rating decision, the competent 
medical evidence of record included a VA examination report 
dated in January 2006 in which it was indicated that the 
Veteran had genital herpes since 1995.  It was indicated that 
he had recurrent herpetic outbreaks every four to six weeks.  
He had been placed on prophylactic therapy which had been 
controlling his symptoms.  He was said to be taking Zovirax 
daily.  The assessment was chronic recurrent genital herpes.

In assigning an initial 60 percent disability rating for the 
genital herpes in June 2006, the RO concluded that because 
the Veteran had been taking Zovirax daily to control his 
symptoms, the criteria of the need for constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period set 
forth in Diagnostic Code 7006 were met.

Thereafter, a VA skin examination report dated in July 2007 
shows that the Veteran reported a 10 year history of genital 
herpes.  His last outbreak was said to have been two months 
earlier, lasting three to four weeks.  The genital herpes was 
described a intermittent in nature.  The genital herpes was 
treated with Valacyclovir, three separate courses of 
treatment in the preceding 12 months.  The examiner explained 
that this was an anti-viral drug, and not an 
immunosuppressive or steroid.  It was also indicated that 
there were no systemic symptoms.  The examiner added that 
during outbreaks, the areas affected did not include exposed 
areas (head, face, neck or hands), and that it affected about 
one percent of the entire body.  The diagnosis was herpes 
simplex, genital, recurrent, last outbreak in May 2007.

As the RO determined that the 60 percent disability rating 
that was assigned based upon the use of constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs was incorrect in light of the July 
2007 VA examination report which clarified that the Veteran 
was on anti-viral medication and not an immunosuppressive or 
steroid, a reduction was proposed by rating action dated in 
September 2007.

The Veteran was notified of this proposed reduction by letter 
dated in September 2007.  In this correspondence, he was also 
notified that he had 30 days to request a hearing and 60 days 
to submit additional evidence.

In October 2007, the Veteran's representative submitted a 
private medical record from D. N. P., MPAS, PA-C, dated in 
September 2007, in which it was indicated that the Veteran 
had genital herpes and would experience about four to five 
outbreaks per year.  He was said to have been treated at 
times with both Acyclovir and Valacyclovir.  The outbreaks 
were described as being severely painful.

Under the laws, an unappealed decision of the RO or the Board 
becomes final and binding and is not subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

If the finding of clear and unmistakable error results in a 
reduction in the disability rating of a service-connected 
disability and this lower rating would result in a reduction 
or discontinuance of compensation payments currently being 
made, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  The beneficiary will be notified of the 
contemplated action and furnished detailed reasons for the 
reduction, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  Id.  The Veteran is also 
to be informed that he may request a predetermination 
hearing, provided that the request is received by the VA 
within 30 days from the date of the notice.  38 C.F.R. § 
3.105(i).  If additional evidence is not received within the 
60 day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the Veteran expires.  
38 C.F.R. § 3.105(e). 

Prior to reducing a Veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009); Brown v. 
Brown, 5 Vet. App. at 413, 420 (1993).  These provisions 
require VA rating reductions be based upon review of the 
entire history of the Veteran's disability.  See Schafrath, 1 
Vet. App. at 594.  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations. 

The Board notes that the 60 percent rating for the genital 
herpes had been in effect for less than five years.  Thus, 
various provisions of 38 C.F.R. § 3.344 pertaining to 
stabilization of disability ratings do not apply in this 
case; reexamination disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).

The RO provided a VA examination in July 2007 to assess the 
level of the Veteran's disability.  Upon discovering its 
error in the application of the facts in this matter to the 
criteria set forth in the applicable regulations 
(specifically, that the Veteran had  been taking antiviral 
medication and not corticosteroid or other immunosuppressive 
medication), the RO sent the Veteran a letter dated September 
24, 2007, which enclosed a rating decision dated in September 
2007 proposing a reduction in the disability rating from 60 
percent to noncompensable.  This letter advised the Veteran 
of his rights in regards to this reduction including the 
right to request a hearing and his right to submit additional 
evidence.  The Veteran submitted additional information and 
requested the RO reconsider the rating reduction.  The 
Veteran subsequently received a rating decision dated in 
March 2008 implementing the reduction from 60 percent to 
noncompensable for the genital herpes, effective June 1, 
2008.  Given the above procedural history, the Board finds 
the RO followed the requirements of notifying the Veteran of 
the proposed reduction and advising him of his rights with 
regards to the reduction.

In light of the foregoing, the Board finds that the evidence 
of record is not adequate to support restoration of a 60 
percent disability rating for service-connected genital 
herpes.  The Board agrees with the RO in finding that Veteran 
is properly rated at noncompensable for his service connected 
genital herpes.  The Board recognizes that in September 2007, 
the Veteran's outbreaks were described as being severely 
painful.  However, in the same medical record it was 
indicated that he was being treated with antiviral 
medication.  Moreover, in the July 2007 VA examination 
report, the examiner explained that the Veteran had been 
taking antiviral medication and not immunosuppressive or 
steroid medication.  It was also indicated that during 
outbreaks, the areas affected did not include exposed areas 
(head, face, neck or hands), and that it affected only about 
one percent of the entire body.  In order for the Veteran's 
genital herpes to be rated as compensable under Diagnostic 
Code 7806, the disability would, at the very least, have to 
encompass at least 5 percent of the entire body or at least 5 
percent of exposed areas; or the Veteran would have to  be 
under intermittent systemic therapy with a corticosteroid or 
other immunosuppressive medication.  This is clearly not the 
case here.

Consequently, there is no basis for restoring the previous 60 
percent disability rating, as the evidence at the time of the 
March 2008 rating decision that implemented the proposed 
reduction fully supported the RO's conclusion that an error 
had been made in the application of the facts in this matter 
to the applicable rating criteria.  In fact, the evidence as 
described above did not demonstrate findings for a 
compensable disability rating under Diagnostic Code 7806.

The Board has also considered whether restoration of the 60 
percent disability rating is warranted under any other 
diagnostic code provision pertaining to genital herpes.  
However, it does not appear that the Veteran has disfiguring 
scars of the head, face or neck, scars other than that of the 
face, head and neck that are deep or that cause limited 
motion, scars that are superficial and cover an area of 144 
square inches, are unstable or painful upon examination or 
that cause limitation of function of the effected part.  38 
C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009).

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
noncompensable disability rating for his service-connected 
genital herpes.

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current genital herpes.  He 
is certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
To the extent that the Veteran argues or suggests that the 
clinical data supports an increased disability rating or that 
the rating criteria should not be employed, he is not 
competent to make such an assertion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration). 

Examining the evidence of record in light of the laws and 
regulations, the Board finds the reduction was proper, and 
the current noncompensable disability rating for genital 
herpes is appropriate.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) 


ORDER

Restoration of the previously assigned 60 percent disability 
rating for genital herpes  is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


